           Case 1:04-cr-01224-ER Document 225 Filed 08/05/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                  -against-
                                                                        ORDER
 ULYSSES THOMAS WARE, a/k/a
 THOMAS WARE,                                                      04 Cr. 1224 (ER)
                                                                   05 Cr. 1115 (ER)
                         Defendant.

 RAMOS, D.J.:

         On July 28, 2021 the Court granted in part and denied in part the Government’s motion to

apply money from Ware’s appearance bond to his debt owed in the above-captioned cases. See

Case No. 1224 Doc. 222; Case No. 1115 Doc. 304. This decision resolved the outstanding issues

in these cases, which have now been closed for several years. However, Ware has continued to

file “pleadings” about topics on which the Court has not granted him leave to file. Pursuant to

earlier orders in these cases from Judge Pauley and Judge Sweet, Ware is not permitted to open

any further motions without leave of the Court. See Case No. 04 Cr. 1224 Doc. 160; Case No.

05 Cr. 1115 (instructing Ware to cease his frivolous motion practice).

         These orders remain in full effect. Accordingly, pursuant to the prior leave to file orders,

no further motions by Ware will be opened or docketed absent a Court order stating otherwise.

It is SO ORDERED.

Dated:     August 5, 2021
           New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
